Exhibit EXECUTION VERSION SETTLEMENT AGREEMENT SETTLEMENT AGREEMENT made as of this 3rd day of June 2009 (the “Agreement”) by and among the Official Committee of Unsecured Creditors (the “Committee”) of the chapter 11 bankruptcy estates (the “Estates”) of Midway Games, Inc. (“Midway”), Midway Home Entertainment Inc., Midway Amusement Games, LLC, Midway Interactive Inc., Surreal Software Inc., Midway Studios - Austin Inc., Midway Studios - Los Angeles Inc., Midway Games West Inc., Midway Home Studios Inc., and Midway Sales Company, LLC (each a “Debtor” and collectively, the “Debtors” or the “Company”), and Mark E. Thomas (“Thomas”), Acquisition Holdings Subsidiary I, LLC (“AHS”) and MT Acquisition Holdings LLC (“MTAH” and, collectively with Thomas and AHS, the “Thomas Parties”; and collectively with the Committee, on behalf of the Estates and the Estate’s unsecured creditors, the “Parties”). The Parties have engaged in extensive, good faith, arms-length negotiation, based upon which the Parties now desire to settle and resolve certain disputes between them in connection with the Thomas Parties’ claims against and interests in the Debtors and the Estate’s claims against the Thomas Parties (i) regarding the nature of the Thomas Parties’ claims and interests in the Debtors and (ii) arising from certain events and circumstances preceding the filing of the Debtors’ chapter 11 cases (the “Cases”) and occurring or arising during the Cases. The terms and conditions described herein are part of a comprehensive compromise, each element of which is consideration for the other elements and an integral aspect of the restructuring proposed herein. RECITALS A.On February 12, 2009 (the “Petition Date”), each of the Debtors filed a voluntary petition for relief under chapter 11, title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).
